Case 6:20-cv-06053-BAB Document 24              Filed 05/04/21 Page 1 of 1 PageID #: 1720




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              HOT SPRINGS DIVISION

ROBERT BLAKE                                                                      PLAINTIFF

vs.                                Civil No. 6:20-cv-06053

ANDREW SAUL,                                                                    DEFENDANT
Commissioner, Social Security Administration


                                         JUDGMENT

       Comes now the Court on this the 4th day of May 2021, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and hereby considers,

orders, and adjudicates that the decision of the Commissioner of the Social Security

Administration is REVERSED, and remands this case for further consideration pursuant to

sentence four of 42 U.S.C. §405(g).

       If Plaintiff wishes to request an award of attorney’s fees and costs under the Equal Access

to Justice Act (EAJA) 28 U.S.C. §2412, an application may be filed up until 30 days after the

judgement becomes “not appealable” i.e., 30 days after the 60-day time for appeal has ended. See

Shalala v. Schaefer, 509 U.S. 292, 296, 113 S.C. 2625 (1993); 28 U.S.C. §§ 2412(d)(1)(B),

(d)(2)(G).

       IT IS SO ORDERED.

                                                            /s/Barry A. Bryant
                                                            HON. BARRY A. BRYANT
                                                            U. S. MAGISTRATE JUDGE
